DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comment
This Office Action is in response to the Applicant’s Communication filed on 03/16/2021.  In virtue of the communication:
Claims 2-9 are present in the instant application.
Claim 1 is canceled.
Claims 2, 5 and 5-9 are currently amended.
The references cited in the Information Disclosure Statement (IDS) filed on 03/16/2021 have been considered by the examiner.
Examiner’s Statement of Reasons for Allowance
Claims 2-9 are allowed.
The primary reasons for the allowance of the claims are in the inclusion of the limitation(s):
“… a lighting system comprising a dimmer apparatus and lighting equipment that are connected to each other via a two-wire power supply line, wherein the dimmer apparatus generates a DC voltage including a dimming  PWM signal having a PWM amplitude corresponding to a dimming control signal, and outputs the DC voltage to the lighting equipment, and wherein the lighting equipment comprises: at least one light emitting element that emits light by a DC current based on the DC voltage; and  a current control circuit that modulates the dimming PWM signal included in the DC voltage, and controls brightness of the light emitting element, so that a DC current corresponding to a duty ratio of a modulated dimming PWM signal flows through the light emitting element based on the duty ratio of the dimming PWM signal, wherein the current control circuit comprises: a current detection circuit that detects a current flowing through the light emitting element, and outputs a detection voltage proportional to the current; a voltage shift circuit that shifts the DC voltage including the dimming PWM signal from the dimmer apparatus, to a DC voltage including a PWM signal having a predetermined voltage range; a smoothing filter that smooths the DC voltage including the PWM signal having the predetermined voltage range, and generates a predetermined DC voltage; and a feedback control circuit that drives and controls the current flowing through the light emitting element, so that the detection voltage from the current detection circuit substantially matches the DC voltage from the smoothing filter” and combination thereof, in the claim(s), i.e., claim 2 (claims 3-9 are allowed as being dependent on claim 2), which are not found in the prior art references.
The prior art made of record and relied upon is considered pertinent to applicant’s disclosure.  The best consider with this application can be filed in WILLAERT (U.S. Pub. 2017/0231042 A1).

Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T VU whose telephone number is (571) 272-1832.  The examiner can normally be reached on 9:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2800.

/JIMMY T VU/Primary Examiner, Art Unit 2844